— In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Harkavy, J.), dated May 14, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Tracey M. Wynn did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The defendants failed to make a prima facie showing that the plaintiff Tracey M. Wynn did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). Accordingly, the defendants’ motion for summary judgment dismissing the complaint should have been denied. Prudenti, P.J., Florio, H. Miller, Schmidt and Cozier, JJ., concur.